

117 HR 5279 IH: Defense Energy Efficiency Act
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5279IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Neguse (for himself and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to update the Unified Facilities Criteria to the most updated energy efficiency codes and standards, and for other purposes.1.Short titleThis Act may be cited as the Defense Energy Efficiency Act.2.Amendment of Unified Facilities Criteria to promote energy efficient military installations(a)Amendment requiredNot later than September 1, 2022, the Secretary of Defense shall amend the Unified Facilities Criteria relating to military construction planning and design to ensure that building practices and standards of the Department of Defense incorporate the latest consensus-based codes and standards for energy efficiency and conservation, including the 2021 International Energy Conservation Code and the ASHRAE Standard 90.1–2019.(b)Conditional availability of fundsNot more than 25 percent of the funds authorized to be appropriated for fiscal year 2022 for Department of Defense planning and design accounts relating to military construction projects may be obligated until the date on which the Secretary of Defense submits to the Committees on Armed Services of the House of Representatives and the Senate a certification that the Secretary—(1)has initiated the amendment process required by subsection (a); and(2)intends to complete such process by September 1, 2022.(c)Implementation of Unified Facilities Criteria amendments(1)Compliance deadlineAny Department of Defense Form 1391 submitted to Congress after September 1, 2022, shall comply with the Unified Facilities Criteria, as amended pursuant to this section.(2)CertificationNot later than March 1, 2023, the Secretary of Defense shall certify to the Committees on Armed Services of the House of Representatives and the Senate the completion and full incorporation of the amendments made pursuant to subsection (a) into military construction planning and design.(d)Annual review requiredThe Secretary of Defense shall conduct an annual review comparing the Unified Facilities Criteria and industry best practices for the purpose of ensuring that military construction building practices and standards of the Department of Defense relating to military installation energy efficiency and energy conservation remain up-to-date with the latest consensus-based energy codes and standards that provide energy savings. Not later than March 1 each year, the Secretary shall submit the results of the most recent review to the Committees on Armed Services of the House of Representatives and the Senate.